Citation Nr: 1445140	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability or secondary to medications prescribed for treatment of service-connected disabilities. 

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a bilateral foot disability manifested by muscle spasms, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to erectile dysfunction, to include as secondary to pain medications for the treatment of a service-connected lumbar spine disability or secondary to medications for treatment of service-connected depression.  

6.  Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left lower extremity.

7.  Entitlement to an initial compensable rating for gastrointestinal acid reflux prior to April 18, 2012, and in excess of 10 percent as of April 18, 2012.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for gastrointestinal acid reflux and assigned an initial 0 percent rating and denied the service connection claims on appeal.  The April 2010 rating decision also denied service connection for a left hip disability for which the Veteran submitted a timely notice of disagreement in May 2010.  However, the December 2010 statement of the case explains that the claim for service connection for a left hip disability was granted as part of an August 2010 rating decision that assigned a higher 10 percent rating for incomplete paralysis of the left lower extremity.  The Board notes that rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2013).  Therefore, that claim does not remain on appeal.

In addition, also on appeal is a January 2011 rating decision that granted a 10 percent rating for incomplete paralysis of the left lower extremity.  A July 2013 RO rating decision granted a higher 20 percent rating for incomplete paralysis of the left lower extremity.  However, as that increase does not represent a full grant of the benefits sought, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A July 2012 RO rating decision granted a higher 10 percent rating for gastrointestinal acid reflux, effective April 18, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has also submitted a claim that he is unable to work due to service-connected disability, to include those service-connected disabilities for which he is claiming increased ratings.  Therefore, the Board finds that the claim for TDIU is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus was raised at the hearing before the undersigned.  The issue of entitlement to an earlier effective date for the grant of service connection for incomplete paralysis of the left lower extremities, was raised in October 2012 written correspondence from the Veteran.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss and hypertension, and entitlement to higher ratings for gastrointestinal acid reflux and incomplete paralysis of the left lower extremity, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran is not diagnosed with any bilateral knee disability.

2.  The competent evidence shows that the Veteran is not diagnosed with a bilateral foot disability manifested by muscle spasms, separate and distinct from the service-connected incomplete paralysis of the lower extremities.  

3.  The only medical opinion evidence of record relates the Veteran's erectile dysfunction to medication that the Veteran takes for the control of pain, in part due to a service-connected lumbar spine disability, and to medication for treatment of service-connected depression. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for a bilateral foot disability manifested by muscle spasms are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, secondary to medications for treatment of service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2009 and in January 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims for service connection for bilateral knee and bilateral foot disabilities on appeal.  A VA examination was not obtained with regard to the claim for service connection for erectile dysfunction.  However, this decision grants that claim.  Thus, there is no prejudice to the Veteran in proceeding.  The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Bilateral Knee and Foot Disabilities

The Veteran asserts that he has a bilateral knee disability and a bilateral foot disability manifested by muscle spasms, either related to service or to his service-connected lumbar spine disability.

Post-service medical records associated with the claims file consisting of VA and private medical records are negative for findings or diagnosis of any bilateral knee or bilateral foot disability manifested by muscle spasms.  On VA examination in February 2010, the VA examiner determined that the Veteran had normal bilateral knees and normal bilateral feet.  The Board notes that the Veteran is separately service-connected for bilateral lower extremity incomplete paralysis that takes into consideration neurological symptoms, to include muscle spasms of the feet.  Rating the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2002).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or any treatment for any bilateral knee disability or a bilateral foot disability manifested by muscle spasms, separate and distinct from the already service-connected incomplete paralysis of the lower extremities.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, without competent medical evidence of record that demonstrates the presence of a bilateral knee disability and a bilateral foot disability manifested by muscle spasms, separate and distinct from the already service-connected incomplete paralysis of the bilateral lower extremities, the Board finds that service connection is not warranted.

As the preponderance of the evidence is against the claims for service connection for a bilateral knee disability and a bilateral foot disability manifested by muscle spasms, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction due to service-connected disabilities, to include as due to medications he takes for treatment pf service-connected disabilities.

A December 2009 letter from the Veteran's VA physician shows that the physician determined that the Veteran had erectile dysfunction due, in part, to the medical regimen to control pain and treat depression.  The Veteran is service-connected for a lumbar spine disability, for which he receives ongoing treatment with medication for pain, and for depression, also treated with medication.  Thus, the December 2009 opinion from the Veteran's VA physician is competent evidence in favor of the claim, and there is no medical opinion to the contrary.  

Therefore, resolving reasonable doubt in the Veteran's favor, the claim for service connection for erectile dysfunction, secondary to medications taken for treatment of service-connected disability, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral foot disability manifested by muscle spasms is denied.  

Entitlement to service connection for erectile dysfunction, secondary to medications taken for treatment of service-connected disability, is granted.  


REMAND

With regard to the claim for service connection for bilateral hearing loss, the Veteran testified that disability was a result of duties as an aviation bosun's mate during service when he was around aircraft and used headphones that were not properly insulated.  Only the Veteran's service separation form for service from June 1983 to July 1987 is of record and that shows that the Veteran's military duty was that of a Navy Recruiter.  The Veteran's service separation form from his period of service from July 1979 to June 1983 is not of record and must be obtained and associated with the claims file.  In addition, while VA audiology records noted that in November 2008 the Veteran was found to have sensorineural hearing loss in both ears, to varying degrees, there are no audiometric testing results associated with the record, as required by 38 C.F.R. § 3.385.  Therefore, the Board finds that a remand is warranted to obtain the Veteran's service separation form for his first period of service and verify his assigned duty for that period, obtain outstanding VA audiometric testing results, and to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of any bilateral hearing loss.  

In addition, the Veteran contends that he has hypertension related to service-connected disabilities, to include medications for the treatment of service-connected disabilities.  An August 2006 VA medical record notes that the Veteran's hypertension was elevated and could be in part due to pain.  The Veteran has not yet been provided a VA examination to determine the etiology of any hypertension and the relationship, if any, to active service or to service-connected disabilities.  Therefore, the Board finds that the medical evidence currently of record is insufficient to make a decision on and that an appropriate VA examination and medical opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for a higher rating for gastrointestinal acid reflux disability, the Veteran testified at the November 2013 hearing that his symptoms had increased in severity even though he was taking medication.  While the Veteran's last VA examination in July 2012 is not overly stale, in light of the Veteran's testimony as to increasing symptoms of persistent pain, burning, and regurgitation, the Board finds that a more current VA examination is warranted to ensure that the record contains evidence showing the current severity of gastrointestinal acid reflux.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the claim for a higher rating for incomplete paralysis of the left lower extremity, in light of the Veteran's testimony at the November 2013 hearing of increasing pain radiating down his hip, numbness, and locking up of his left foot, the Board finds a more current VA examination is warranted to ensure that the record contains evidence showing the current severity of the service-connected disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the evidence does not include any medical examination relating to the claim for TDIU.  Therefore, the Board finds that the examiners should also provide information relating to the effect of service-connected disabilities on the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service separation from his period of service from July 1979 to June 1983 and his service personnel records for all active service.  

2.  Obtain any VA outpatient treatment reports dated since July 2014, and all audiometric testing results, to include those from November 2008.  

3.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any bilateral hearing loss.  The examiner should review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed.  The examiner is asked to address the following:

(a) The examiner should determine whether the Veteran has a bilateral hearing loss consistent with 38 C.F.R. § 3.385.

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service.  If it is determined that there is another likely etiology for any bilateral hearing loss found, that should be stated.

4.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any hypertension.  The examiner should review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed.  The examiner is asked to address the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hypertension is caused by any service-connected disability, to include pain experienced, or medications used to treat any service-connected disability.  

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include pain experienced, or medications used to treat any service-connected disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hypertension is casually related to service. 

5.  Then, schedule the Veteran for a VA gastrointestinal examination with an examiner with the appropriate expertise to determine the current nature and severity of gastrointestinal acid reflux disability.  The examiner should review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.  The examiner should also opine whether the Veteran's service-connected disabilities (major depressive disorder, lumbar spine disability, incomplete paralysis of the lower extremities, gastrointestinal acid reflux, and erectile dysfunction) cause him to be unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

6.  Then, schedule the Veteran for a VA neurological  examination with an examiner with the appropriate expertise to determine the current nature and severity of incomplete paralysis of the left lower extremity.  The examiner should review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed.  The examiner should describe whether the neurological impairment of the left lower extremity more nearly approximates incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy, or whether it is consistent with complete paralysis.  The examiner should also opine whether the Veteran's service-connected disabilities (major depressive disorder, lumbar spine disability, incomplete paralysis of the lower extremities, gastrointestinal acid reflux, and erectile dysfunction) cause him to be unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

7.  Then, readjudicate the issues remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


